Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 1 of 41 PageID #: 2336




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


UNITED STATES OF AMERICA,                       CR. 18-50010-02 & 03-JLV

                  Plaintiff,
                                                         ORDER
    vs.

MOSES CROWE and
RANSON LONG PUMPKIN,

                  Defendants.


                                INTRODUCTION

      A grand jury indicted defendants Saul Crowe, Moses Crowe and Ranson

Long Pumpkin on charges of carjacking resulting in serious bodily injury and

discharging a firearm during a crime of violence. (Docket 2). Saul pled guilty

to both charges.1 (Docket 74). Mr. Crowe and Mr. Long Pumpkin proceeded to

trial and were found guilty of all charges.2 (Dockets 237 & 238). They now

move for a new trial. (Dockets 244 & 245). Mr. Long Pumpkin argues the

government presented insufficient evidence to sustain his convictions and that

the court erred in instructing the jury on aiding and abetting law. (Dockets 244



      1Toavoid confusion, the court refers to Moses Crowe, one of the remaining
defendants in this case, as Mr. Crowe. Saul Crowe is referred to as Saul. Saul
and Mr. Crowe are brothers. (Docket 268 at p. 92).
      2Mr. Crowe and Mr. Long Pumpkin were tried on a second superseding
indictment. (Docket 185). Mr. Crowe was also charged with and convicted of
possessing a firearm as a felon. Id.; see also Docket 237. He does not seek a
new trial on this count.
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 2 of 41 PageID #: 2337




& 280). Mr. Crowe argues the court denied him a fair trial by limiting his

cross-examination of government witnesses and that the weight of the evidence

is contrary to the verdict. (Dockets 246 & 282). The government opposes both

motions. (Dockets 283 & 287). The court denies the motions.

I.    Facts

      This factual recitation is drawn from the trial transcript, exhibits, the

parties’ filings and the court’s recollection of events at trial.3

      A.      Carjacking & assault

      On October 11, 2017, Phillip Moore lent his vehicle, a white Dodge Grand

Caravan, to Jessica Maho.4 (Docket 268 at pp. 56-57). Ms. Maho and Mr.

Moore were “really good friend[s.]” (Docket 270 at p. 59). While Ms. Maho had

the van, she gave Saul a ride. Id. at p. 63. Saul was dating one of Ms. Maho’s

close friends at the time, Vanessa High Pipe. Id. at pp. 59, 80. Saul did not like

Mr. Moore. Id. at 63. Ms. High Pipe had been friends with Mr. Moore since

they were children. Id. at p. 92. An amplifier was stolen from Mr. Moore’s van

while Ms. Maho had it. (Docket 268 at p. 57).




      3The  trial transcript is filed in seven separate volumes, three of which are
sealed. (Dockets 222-272). Six of these volumes are continuously paginated,
while the voir dire transcript is separately paginated. To avoid confusion, the
court cites to the transcript by docket number and ECF page number.
      4Jessica Maho previously went by Jessica Cleveland and Jessica Swan.
(Dockets 270 at pp. 57-58 & 271 at p. 55). She prefers the name Jessica Maho,
so the court uses that name in this order. (Docket 270 at p. 78).
                                       2
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 3 of 41 PageID #: 2338




      During the late evening of October 12 or early morning of October 13, Mr.

Moore, Ms. Maho, Ms. High Pipe, Saul and Zach Perry were at a Walmart store.5

(Dockets 268 at pp. 55-56 & 270 at pp. 60-62, 94-96). Ms. Maho and Mr. Perry

were friends. (Docket 270 at p. 59). According to Ms. Maho, Ms. High Pipe

attempted to buy bullets for Saul, but was stymied by the late hour.6 Id. at

p. 61. In the Walmart checkout line, Saul confronted Mr. Moore, accusing him

of telling others he took the amplifier. Id. at p. 62. Mr. Moore had not brought

up the missing amplifier because he did not want any trouble. (Docket 268 at

p. 57). Saul was aggressive and loud. Id. The confrontation attracted the

attention of the store workers. (Docket 270 at p. 63). The five then left the

store and got into Mr. Moore’s van, with Mr. Moore driving. (Docket 268 at

pp. 57-58). Saul was sitting in the back seat. Id. at p. 58.

      Saul “wasn’t like himself” and was “more and more . . . on edge” in the van.

(Docket 270 at p. 96). Ms. High Pipe saw him using his phone, but did not know

who he was communicating with. Id. Mr. Moore dug under his seat looking for

marijuana to roll a blunt. Id. at pp. 64-65. Saul told Mr. Moore to show his

hands and asked what he was doing. Id. at p. 65. Saul then pulled out a gun

and called Mr. Moore’s name. (Docket 268 at p. 58). Mr. Moore turned around

      5Mr.   Moore testified he was at Walmart on October 12, while Ms. Maho
testified it was early in the morning on the 13th. (Docket 268 at p. 55 & 270 at
p. 61). Government counsel stated in her opening statement that the Walmart
was located on the north side of Rapid City, South Dakota, but no witness
appears to have testified to the Walmart’s location. (Docket 268 at p. 34).
      6Ms.High Pipe did not recall attempting to purchase anything for Saul.
(Docket 270 at p. 95).
                                       3
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 4 of 41 PageID #: 2339




and saw Saul pointing the gun at him. Id. The gun was silver. Id. at p. 81.

Saul told Mr. Moore to drive to the Ramkota hotel.7 Id. at p. 59.

      Three witnesses—Mr. Moore, Ms. Maho and Ms. High Pipe—testified to

events at the Ramkota. According to Mr. Moore’s testimony, when the group

arrived at the Ramkota, everyone left the van, while he remained in the driver’s

seat. Id. Saul did not yell or call out for anyone. Id. Mr. Moore attempted to

drive the van away, but Mr. Long Pumpkin entered the van through an open rear

side door and pulled him out of the driver’s seat. Id. Mr. Long Pumpkin was

wrestling with Mr. Moore and put him in a chokehold. Id. at pp. 59-60. While

Mr. Long Pumpkin was choking Mr. Moore, “another one” started punching Mr.

Moore in the face. Id. at p. 59. The other assailant was not Saul. Id. at

pp. 59-60. When asked if the other assailant was Mr. Crowe, Mr. Moore

responded, “I don’t know what he looks like.”8 Id. at p. 60. Mr. Long Pumpkin

choked Mr. Moore to unconsciousness multiple times while Saul pointed the gun

at Mr. Moore. Id. at p. 61.

      7Ms.  High Pipe also testified that Saul pointed a gun at Mr. Moore and told
him to drive the van to the Ramkota after they left Walmart. (Docket 270 at
p. 96). Ms. Maho testified she did not see Saul point the gun at Mr. Moore until
they were at the Ramkota. Id. at p. 67. Although no witness testified to this,
the court is aware the Ramkota is located on the north side of Rapid City,
approximately half a mile from the Walmart.
      8Other  testimony indicated Mr. Moore knew Mr. Crowe. Mr. Moore
testified he met with Mr. Crowe’s defense counsel and identified Mr. Crowe by
name. (Docket 268 at p. 78). Mr. Moore also testified Mr. Crowe was not at
Walmart that evening, implying he was able to recognize Mr. Crowe. Id. at p. 80.
As discussed below, see infra Sections I.D & IV.B, the jury could have inferred
from Mr. Moore’s timid demeanor during trial that he was unwilling to implicate
Mr. Crowe in the carjacking and assault out of fear.
                                        4
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 5 of 41 PageID #: 2340




      Ms. Maho testified that, when the van arrived at the Ramkota, Saul told

her to open the door and call for Mr. Crowe and Mr. Long Pumpkin. (Docket 270

at pp. 65-66). She refused and asked why, turning around to look at Saul. Id.

at p. 67. She saw Saul pointing the gun at Mr. Moore. Id. The gun was a “big

silver handgun.” Id. at p. 83. She then saw Mr. Long Pumpkin enter the side

door of the van and try to grab Mr. Moore. Id. at p. 71. She also saw Mr. Crowe

run to the driver’s side of the van. Id. at p. 72. Ms. Maho, along with Ms. High

Pipe, then fled from the van. Id. at pp. 71-72. She returned to the van, where

Saul told her “to get the fuck out of here.” Id. at p. 72. Ms. Maho left the

Ramkota. Id. at p. 73. It was only “a couple minutes” from the time the van

arrived in the Ramkota parking lot to the time “things started happening” with

Mr. Long Pumpkin and Mr. Crowe. Id. at p. 72.

      Ms. High Pipe testified that she saw Saul pull a gun on Mr. Moore in the

van during the drive from Walmart to the Ramkota. Id. at pp. 96-97. The gun

was silver. Id. at p. 113. Saul told Mr. Moore to pull into the Ramkota and,

“seconds” later, Mr. Long Pumpkin “[went] after” Mr. Moore. Id. at p. 98. Mr.

Long Pumpkin choked Mr. Moore out in the van. Id. at p. 98. Mr. Moore was

screaming. Id. at p. 100. While at the Ramkota, Ms. High Pipe saw Mr. Crowe

with Mr. Long Pumpkin. Saul told Ms. High Pipe to get back into the van. Id.

at p. 99. He told Ms. Maho to leave. Id. at p. 101. Ms. High Pipe saw Mr.

Crowe get into another car with Tawny Thompson. Id. at pp. 99-100.



                                       5
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 6 of 41 PageID #: 2341




      After the assault at the Ramkota, Saul began driving the van. (Docket

268 at p. 61). Mr. Long Pumpkin was in the back seat choking Mr. Moore. Id.;

see also Docket 270 at p. 100. Ms. High Pipe was in the front passenger seat.

(Dockets 268 at p. 61 & 270 at p. 100). Mr. Perry was also in the back seat. Id.

Saul drove the group to an isolated area on Nike Road, north of Rapid City.

(Docket 268 at pp. 61, 71). Mr. Crowe followed them to Nike Road in Ms.

Thompson’s vehicle. (Docket 270 at p. 101). Mr. Moore and Ms. High Pipe

testified to events at Nike Road.

      Mr. Moore testified that everyone got out of the van at Nike Road. (Docket

268 at p. 62). He began fighting with Saul and Mr. Long Pumpkin. Id. Saul

hit him with a pistol. Id. Saul, Mr. Long Pumpkin and “the other one”

assaulted Mr. Moore at Nike Road. Id. at p. 63. Saul and “the other one” had

guns, but Mr. Long Pumpkin did not. Id. at p. 64. Both guns were silver. Id.

at pp. 82-83. The third assailant yelled, “Let’s kill him and leave no witnesses” a

couple of times. Id. at p. 64. Mr. Long Pumpkin dissuaded the other two from

killing Mr. Moore. Id. at p. 85. Shots were fired to the right of Mr. Moore, but

he could not see any muzzle flashes. Id. at p. 65. After the shots were fired,

Mr. Moore was knocked out. Id. He woke up alone. Id. Mr. Moore ran

through a field and found Mr. Perry, who had an eye swollen shut and bleeding

cuts on his face. Id. at p. 66. They went to Mr. Moore’s van, which wouldn’t

start. Id. at pp. 66-67. Some marijuana and a speaker were missing from the

van. Id. at p. 65.

                                        6
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 7 of 41 PageID #: 2342




      Ms. High Pipe testified “[t]hey” got out of the van at Nike Road. (Docket

270 at p. 101). Mr. Crowe hit Mr. Perry on the head with his gun and told him to

run. Id. at pp. 101-02. Mr. Crowe’s gun was a silver .45 caliber Smith &

Wesson. Id. at pp. 102, 127. Saul’s gun was a black .9 mm. Id. at p. 127.

Ms. High Pipe heard “the[m]” ask Mr. Moore where his gun was, but Mr. Moore

did not have a gun. Id. at p. 103. Ms. High Pipe got into Ms. Thompson’s car.

Id. She first testified that she heard the assault of Mr. Moore, but did not see it.

Id. at pp. 103-04. After reviewing a statement she made to Bureau of Alcohol,

Tobacco and Firearms Special Agent Riley Cook (“SA Cook”), she testified she saw

Mr. Long Pumpkin and Mr. Crowe assaulting Mr. Moore while he was on the

ground. Id. at pp. 104-05. Ms. High Pipe did not see Mr. Long Pumpkin with a

gun. Id. at p. 125. She did not testify to observing any gun shots at Nike Road.

      Mr. Moore and Mr. Perry were wounded in the events at Nike Road.9 Mr.

Moore testified he bled profusely from wounds around his eye which resulted in

scarring. (Docket 268 at p. 68). His vision was blurry. Id. Ms. Maho saw

Mr. Moore the day after the assault. (Docket 270 at p. 76). The whites of his

eyes were bloody and “his face was all deformed.” Id. It was clear to Ms. Maho

“what had happened” to Mr. Moore, but she did not discuss the assault with him.

Id. at p. 77.




      9Mr. Perry did not testify. See infra Section I.D. A photograph of Mr.
Perry from after the assault showing a large, scabbed-over wound above his eye
was admitted into evidence. Trial Ex. 36.
                                        7
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 8 of 41 PageID #: 2343




      Mr. Moore went to the hospital on October 13, despite having no health

insurance, at the urging of his girlfriend, Erin Hunter, who feared he had a brain

injury. (Docket 268 at pp. 67-69. He reported he fell down and “hit some

stairs” because he did not want police to get involved. Id. at p. 69. At the

hospital, he learned he had a fractured nose, a bruised rib and a concussion, in

addition to the facial wounds. Id. Dr. Nathan Long, the emergency room

doctor who treated Mr. Moore, testified his records showed Mr. Moore had a

broken nose, abrasions around his eye, face swelling and bruising and bleeding

in the white of the eye. (Docket 270 at pp. 9-11). Dr. Long’s records also noted

Mr. Moore reported “vision changes[.]” Id. at pp. 9-10. Dr. Long ordered a CAT

scan. Id. at p. 10. He had no personal memory of why he ordered the scan, but

testified it was likely because of “a combination of the history and physical”—i.e.,

Mr. Moore reporting he fell and his displayed injuries. Id. at pp. 26-27.

      Sometime in late 2017 or 2018, Michael Wiseley had a conversation with

Mr. Long Pumpkin about Mr. Moore. (Docket 268 at pp. 125 & 127). Mr.

Wiseley did not have a good relationship with Mr. Moore. Id. at p. 124. Mr.

Moore was dating Ms. Hunter, who was Mr. Wiseley’s wife at the time. Id. Mr.

Wiseley told Mr. Long Pumpkin he had heard “you guys got Phillip Moore[.]” Id.

at p. 125. Mr. Long Pumpkin responded, “yeah, we smashed that dude and took

his ride.” Id. Mr. Wiseley asked if they had taken Mr. Moore’s red truck, but

Mr. Long Pumpkin said it was a white van. Id. Mr. Wiseley understood Mr.

Long Pumpkin’s statement to refer to the Crowe brothers because their wider

conversation was about Saul. Id. at p. 126.

                                         8
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 9 of 41 PageID #: 2344




      In October 2017, SA Cook was investigating criminal offenses connected to

Saul. Id. at pp. 91-92. He first heard about the carjacking from Amber

Battista. Id. at p. 92. He interviewed Mr. Moore, Mr. Perry, Ms. Battista, Ms.

High Pipe and Ms. Maho about the carjacking. Id. at p. 93. Mr. Perry showed

SA Cook where the carjacking occurred on Nike Road using an aerial map. Id.

at pp. 93-94. SA Cook searched that location. Id. at pp. 94-95. He found two

.9 mm and five .45 caliber shell casings. Id. at p. 95.

      B.    Car chase

      On October 24, Rapid City Police Officer Nicholas Michael observed a silver

Honda Accord without a license plate or dealer tag, in violation of state law. Id.

at pp. 106-07. He attempted to make a traffic stop, but the vehicle did not stop.

Id. at p. 107. He saw two individuals, one male and one female, leave the

vehicle. Id. at pp. 107-08. The vehicle sped up and Officer Michael initiated

pursuit. Id. at p. 108. He observed the vehicle slow down and two more

individuals, one male and one female, leave the vehicle. Id. A short while later,

the vehicle stopped and the driver fled. Id. at pp. 108-09. Police did not locate

any of the vehicle’s occupants. Id. at p. 109.

      Rapid City Police Officer Alexander King was dispatched as backup to

Officer Michael. Id. at p. 113. He arrived on scene after the Accord was

abandoned and assisted another officer in searching it. Id. He found a loaded

silver .45 caliber Smith & Wesson pistol in the pouch attached to the back of the

driver’s seat. Id. at pp. 114-15; see also Trial Ex. 2. The gun was stolen.

                                        9
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 10 of 41 PageID #: 2345




(Docket 268 at pp. 119-20). The pistol’s grips were missing. Id. at p. 116.

One of the grips, brown and wooden, was located in the vehicle. Id.; see also

Trial Ex. 53. The officers also found a box of .45 caliber ammunition, a box of .9

mm ammunition and a debit card bearing Ms. Battista’s name in the vehicle.

(Docket 268 at pp. 117 & 119).

      Mateo Serfontein, a former forensic examiner with the South Dakota

Forensic Lab, examined the shell casings found at Nike Road and the pistol.

(Docket 270 at pp. 29, 31, 34). He determined the five .45 caliber shell casings

found at Nike Road were fired from the pistol recovered from the Honda Accord.

Id. at p. 35. Mr. Serfontein could not determine when the shell casings were

fired from the pistol or who fired the pistol. Id. at p. 36. The pistol was

swabbed for DNA analysis, but the results were inconclusive. Id. at pp. 32,

40-41.

      Ms. Battista and Ms. High Pipe testified about the October 24 car chase.

Ms. Battista frequently hung out with Saul and knew Mr. Crowe and Mr. Long

Pumpkin. (Docket 268 at pp. 152-54). On October 24, Ms. Battista, Saul, Ms.

High Pipe, Mr. Crowe and Andrew Cortez were together in Ms. Battista’s silver

Honda Accord. Id. at pp. 161-62. Saul had two guns he wanted to shoot at a

shooting range. Id. at p. 161. One of the guns was black and one was silver

with wood grain grips. Id. at p. 163. Ms. Battista saw Mr. Crowe loading the

silver gun in preparation for the shooting range. Id.



                                       10
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 11 of 41 PageID #: 2346




      At one point Ms. Battista had to take a phone call, so she let Mr. Crowe

drive the vehicle. Id. A police officer attempted to pull them over, but Saul

refused. Id. Saul was “waving the guns” and said “he was going to shoot the

cops.” Id. Mr. Crowe slowed the car down and Ms. Battista and Mr. Cortez

jumped out. Id. at p. 167. When they left the car, one of the guns was on the

rear floorboard and one was “in the back seat.” Id. at pp. 166-67.

      Ms. High Pipe testified she observed two guns in Ms. Battista’s car on

October 24. (Docket 270 at p. 107). One was silver and one was black. Id. at

p. 116. Saul’s gun was black. Id. She had purchased bullets for the guns

that day. Id. at p. 106. When the police initiated pursuit, Ms. High Pipe heard

both Saul and Mr. Crowe say they would shoot at the cops. Id. at p. 109. Saul

asked for the gun Mr. Crowe was handling—the silver gun—and placed it in the

back pocket of the passenger seat. Id. at pp. 109-10. Ms. Battista and Mr.

Cortez left the car. Id. at p. 108. Ms. High Pipe and Saul left the car a short

while later, leaving Mr. Crowe as the driver and sole occupant. Id. The gun left

behind in the car was Mr. Crowe’s. Id. at p. 109.

      C.    Witness impeachment trial evidence

      Most of the government’s civilian fact witnesses had felony convictions.

Mr. Moore had six felony convictions and one misdemeanor conviction for giving

a false name to a police officer. (Docket 268 at pp. 54-55). He was under the

influence of methamphetamine during the carjacking and assault. Id. at p. 81.

He abused drugs before and after the offense. Id. at p. 84.

                                       11
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 12 of 41 PageID #: 2347




      Ms. Battista was convicted federally of conspiring to distribute

methamphetamine. Id. at p. 149. She agreed to cooperate with the

government in hopes of receiving a sentence reduction under Federal Rule of

Criminal Procedure 35. Id. at pp. 150-52, 154, 176-80. She was a daily user of

methamphetamine in October 2017, including on the date of the car chase. Id.

at p. 173. She sold methamphetamine for Saul. Id.

      During trial, Mr. Wiseley was in custody on felony federal charges. Id. at

p. 122. He testified pursuant to a proffer agreement in hopes of receiving a

sentence reduction. Id. at p. 123. He had “a couple” of previous felony

convictions. Id.

      Ms. Maho had five felony convictions and one misdemeanor conviction for

giving a false name to a police officer. (Docket 270 at p. 58). Ms. High Pipe had

also been convicted of a number of felonies, although the exact number was

disputed. On direct examination, she testified she’d been convicted of more

than one felony. Id. at pp. 91-92. Mr. Long Pumpkin’s counsel asserted Ms.

High Pipe had six felony convictions, but she disagreed and stated she had three.

Id. at pp. 117-18.

      D.    Trial

      The court addressed objections to its proposed primary jury instructions

during voir dire, outside the presence of the prospective jurors. As relevant to

the pending motions, Mr. Crowe objected to the court’s proposed aiding and

abetting instruction, arguing Rosemond v. United States, 572 U.S. 65 (2014),

                                       12
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 13 of 41 PageID #: 2348




mandated more detailed instructions. (Dockets 192 at pp. 2-3 & 266 at

pp. 23-27). The court instructed the jury that, to convict a defendant as an

aider and abettor, they had to find the defendant knew the offense was being or

would be committed and that the defendant had sufficient advance knowledge of

the offense to withdraw before completion. (Docket 224 at p. 8). Mr. Crowe

argued Rosemond mandated an instruction with specific language requiring

proof a defendant knew his confederate would carry a gun. (Docket 192 at

pp. 2-3). The court rejected this argument. (Docket 266 at pp. 26-27). Mr.

Long Pumpkin did not take a position. Id. at p. 27.

      The court appointed John Dorsey to advise Mr. Perry on his Fifth

Amendment rights. Out of concern that he could be prosecuted for admitting to

drug use in 2017 and 2019—which defendants intended to raise as a method of

impeachment—the government requested and received an order compelling Mr.

Perry to testify and prohibiting use of his testimony in future criminal

proceedings. (Dockets 212 & 215). Mr. Perry nevertheless refused to testify.

(Docket 271 at pp. 31-32). His refusal was not based on the Fifth Amendment.

Under oath, he stated he refused to testify out of fear of being labeled a snitch in

prison. Id. at p. 32. The court held Mr. Perry in contempt and ordered him

placed in federal custody until he testified or the trial ended.   Id. at p. 35. The

court released him from federal custody at the end of trial. (Docket 236).

      Before trial, the government became concerned Ms. High Pipe would not

appear pursuant to her trial subpoena. (Docket 179). She had absconded

                                        13
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 14 of 41 PageID #: 2349




from state parole and her whereabouts were unknown. Id. The court issued a

material witness warrant. (Docket 181). When Ms. High Pipe was located, she

told the government she had recently used methamphetamine. (Docket 269 at

pp. 41-42). The court appointed Paul Winter to advise Ms. High Pipe as to her

Fifth Amendment rights regarding the possibility of cross-examination on her

drug use. (Docket 271 at p. 39). He advised her to invoke her Fifth

Amendment privilege as to any questions about drug use after October 2017.

Id. at p. 63. Mr. Winter argued Ms. High Pipe could expose herself to criminal

liability in state parole proceedings by admitting recent drug use. Id. Ms. High

Pipe informed the court under oath she would refuse to answer questions about

post-2017 drug use. Id. at pp. 66-67. After further discussion concerning

dates of Ms. High Pipe’s past state prosecution, Mr. Winter stated he would

advise Ms. High Pipe not to testify about drug use during the events of October

2017. Id. at pp. 68-72.

      On the second day of trial, November 19, Ms. Maho appeared at the

courthouse under the influence of methamphetamine. (Docket 208 at ¶¶ 5-7).

She informed the government she used methamphetamine during the overnight

hours between November 17 and 18. Id. at ¶ 6. At the request of the

government, the court granted a material witness warrant to place Ms. Maho in

custody and prevent her from further using methamphetamine during trial.

(Dockets 269 at pp. 34-36 & 209). The court also appointed Angela Colbath,

who represented Ms. Maho on state charges, as her Fifth Amendment counsel.

                                      14
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 15 of 41 PageID #: 2350




      Ms. Colbath informed the court that Ms. Maho did not appear to be under

the influence of methamphetamine. (Docket 271 at p. 51). Ms. Colbath

advised Ms. Maho to invoke her Fifth Amendment privilege as to all questions

about drug use, whether in 2017 or 2019, because of the possibility her

testimony could be used against her in state probation proceedings. Id. at

pp. 53-54. She conceded it would be unlikely for state authorities to bring drug

charges against Ms. Maho for conduct in 2017. Id. at p. 53.

      The court found Ms. High Pipe and Ms. Maho had a Fifth Amendment

privilege to refuse to testify to drug use during and after the offense conduct. Id.

at pp. 74-75. The court concluded there were “real risks” that the witnesses

could face state criminal penalties in probation or parole proceedings for

testifying about their drug use. Id. at p. 75. Mr. Crowe and Mr. Long Pumpkin

rejected the court’s offer to facilitate a stipulation regarding the witnesses’ drug

use during the offense dates. Id. at pp. 72-74. Both defendants asserted the

court would infringe their right to a fair trial by limiting cross-examination to

exclude the incriminating drug use. Id. at p. 74. The government argued

defendants had other avenues to impeach the witnesses and offered a

continuance to sort out immunity from state prosecution as a remedy. Id. at

pp. 75-76.

      Relying on the opinions of the United States Court of Appeals for the

Eighth Circuit in United States v. Singer, 785 F.2d 228 (8th Cir. 1986), United

States v. Rubin, 836 F.2d 1096 (8th Cir. 1988) and United States v. Jackson, 915

                                        15
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 16 of 41 PageID #: 2351




F.2d 359 (8th Cir. 1990), the court balanced Ms. High Pipe’s and Ms. Maho’s

Fifth Amendment privileges against defendants’ Sixth Amendment right to

confrontation. (Docket 271 at pp. 78-80). The court concluded defendants’

right to confront the witnesses could be satisfied by other lines of

cross-examination. Id. at p. 79. Following Singer, the court found defendants’

proposed questioning about the witnesses’ drug use was an “inquiry into merely

collateral matters, such as credibility” and held no prejudice resulted from

limiting cross-examination. Id. at pp. 78-80 (citing 785 F.2d at 242). Both

defendants objected to the court’s ruling. Id. at pp. 80-81.

      During Ms. Maho’s testimony, Mr. Crowe moved at a bench conference to

question her regarding Ms. High Pipe’s drug use. (Docket 270 at pp. 83-84).

The court granted the motion, noting it would be “an alternative method to

impeach these two witnesses, if you can take the same approach with [Ms.] High

Pipe. You’ve developed an alternative way to introduce credibility evidence.”

Id. at p. 84. Mr. Long Pumpkin objected, arguing Mr. Crowe’s proposed

questioning would open the door to the government inquiring about Ms. Maho’s

knowledge of his drug use. Id. at pp. 84-86. The court indicated such

questioning would be objectionable on relevance grounds and possibly beyond

the scope of cross-examination. Id. at p. 86. But Mr. Crowe decided to drop

his line of questioning. Id. at p. 87. He did not question any witness about Ms.

Maho’s or Ms. High Pipe’s drug use.



                                        16
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 17 of 41 PageID #: 2352




      As recounted above, Mr. Moore testified extensively. However, he refused

to implicate Mr. Crowe as one of his assailants. Ms. High Pipe and Ms. Maho

both testified that Mr. Crowe was present during the assault at the Ramkota,

while Ms. High Pipe testified Mr. Crowe was at Nike Road. The court has a clear

memory of Mr. Moore’s demeanor during trial. He appeared afraid, kept his

head down, refused to look at Mr. Crowe and in general was soft-spoken and

timid. He testified unwillingly. (Docket 268 at p. 55). Outside the presence of

the jury, the government argued its witness problems—Mr. Perry’s refusal to

testify and Ms. High Pipe’s and Ms. Maho’s recent drug use—were due to their

fear of Mr. Crowe and Mr. Long Pumpkin. (Docket 269 at p. 12).

      The government offered other evidence of Mr. Crowe threatening

witnesses. During the pretrial conference on November 1, 2019, the parties

discussed Ms. Battista’s proposed testimony in Mr. Crowe’s presence. (Docket

265 at pp. 68, 74-75). According to the government, Mr. Crowe spoke to

Roxanne Barton, a federal inmate in an unrelated case, and told her “to inform

Ms. Battista that she has the right to remain silent, and that anything she said

can, and will, be used against her.” (Docket 210 at p. 2). Ms. Battista, “based

on her personal knowledge of Moses Crowe,” understood the message to be a

threat. Id. The government learned of the incident from Ms. Battista on

November 12 and informed defense counsel that same day. (Docket 271 at

pp. 14-16). The court excluded the evidence because the government did not

identify witnesses to the statement, depriving defense counsel of the opportunity

to contest its veracity. Id. at pp. 17-18.

                                        17
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 18 of 41 PageID #: 2353




        During their deliberations, the jury asked two questions. First, they

asked if Mr. Long Pumpkin had to meet the requirements listed in the court’s

aiding and abetting instruction to be convicted of discharging a firearm during a

crime of violence. (Docket 229). The court responded yes with the caveat that

the government did not have to prove Mr. Long Pumpkin intended to discharge

the firearm. Id. In a second note, the jury asked if they could hang on one

count as to one defendant without causing a mistrial. (Docket 231). The court

responded that they could. Id. The jury returned unanimous verdicts

convicting Mr. Crowe and Mr. Long Pumpkin on all counts. (Dockets 237 &

238).

II.     Legal Standard

        Federal Rule of Criminal Procedure 33 allows the court to “grant a new trial

if the interest of justice so requires.”10 Fed. R. Crim. P. 33(a). “The district

court may grant a new trial only if the evidence weighs so heavily against the

verdict that a miscarriage of justice may have occurred.” United States v. Sainz

Navarrete, 955 F.3d 713, 718 (8th Cir. 2020) (internal quotation omitted).

“[T]he district court may weigh the evidence and judge the credibility of the

witnesses to determine whether there was a miscarriage of justice that warrants

a new trial.” United States v. Waloke, 923 F.3d 1152, 1156 (8th Cir. 2019)

(citation omitted). “[T]he court need not view the evidence most favorably to the

verdict.” United States v. Worman, 622 F.3d 969, 977 (8th Cir. 2010) (citation

omitted).

        10The
            motions were timely filed within 14 days of the guilty verdicts. Fed.
R. Crim. P. 33(b)(2).
                                       18
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 19 of 41 PageID #: 2354




       “However, motions for a new trial are disfavored[.]” United States v.

Anwar, 880 F.3d 958, 969 (8th Cir. 2018) (internal quotation omitted). “A

district court should not grant a motion for a new trial simply because it would

have reached a different verdict.” United States v. Bertling, 510 F.3d 804, 808

(8th Cir. 2007) (citation omitted). “Rule 33 is an unusual remedy that is

reserved for exceptional cases in which the evidence preponderates heavily

against the verdict. The district court must exercise the Rule 33 authority

sparingly and with caution.” Anwar, 880 F.3d at 970 (internal quotations,

citations and alteration removed).

III.   Long Pumpkin’s Motion

       Mr. Long Pumpkin raises three issues in his motion for a new trial. He

argues:

       1.    The evidence was insufficient to prove he aided and abetted
             another in using and discharging a firearm. (Dockets 224 at
             pp. 3-7 & 280 at pp. 21-29).

       2.    The court erred in instructing the jury on aiding and abetting
             law. (Docket 284 at pp. 8-12).

       3.    Mr. Moore did not suffer serious bodily injury. (Docket 280
             at pp. 18-21).

The court rejects each argument in turn.

       A.    Aiding and abetting use and discharge of a firearm

       Count II of the second superseding indictment charged Mr. Long Pumpkin

with knowingly discharging a firearm during and in relation to a carjacking.

(Docket 185 at p. 2). The government proceeded against Mr. Long Pumpkin as

                                       19
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 20 of 41 PageID #: 2355




an aider and abettor. (Docket 283 at p. 29). Mr. Long Pumpkin argues there

was insufficient evidence to show he affirmatively acted to aid and abet another

in using or discharging a firearm or intended to knowingly use a firearm.

(Dockets 224 at pp. 3-7 & 280 at pp. 21-29).

      Rosemond ends Mr. Long Pumpkin’s affirmative act argument. To aid

and abet any offense, a defendant must “(1) take[] an affirmative act in

furtherance of that offense, (2) with the intent of facilitating the offense’s

commission.” Rosemond, 572 U.S. at 71. For a § 924(c) offense, the Supreme

Court held a defendant completes the affirmative act element by “facilitating

either the [crime of violence] or the firearm use (or of course both).”11 Id. at 74.

“It is inconsequential” whether a defendant’s acts “advance each element of the

offense; all that matters is whether they facilitated one component.” Id. at

74-75. The Court found the defendant in Rosemond aided and abetted the

whole § 924(c) offense by participating in the predicate drug offense, despite his

claim that he did not facilitate the gun use. Id. at 74.

      The same principle applies here. Mr. Long Pumpkin argues he did not aid

and abet another in using or discharging the gun. (Docket 280 at pp. 22-26).




      11Section  924(c) creates an enhanced penalty for using or carrying a
firearm “during and in relation to any crime of violence or drug trafficking
crime[.]” 18 U.S.C. § 924(c)(1)(A). The predicate offense in Rosemond was a
drug trafficking crime. 572 U.S. at 67-68. However, the Supreme Court’s
reasoning applies with equal force to cases where, as here, the predicate offense
is a crime of violence. Mr. Long Pumpkin does not argue otherwise.

                                         20
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 21 of 41 PageID #: 2356




But he participated in the predicate crime of violence—the carjacking.12 Mr.

Moore, Ms. Maho and Ms. High Pipe all testified that Mr. Long Pumpkin

assaulted Mr. Moore at the Ramkota. There was evidence of premeditation.

Ms. High Pipe observed Saul communicate with somebody via cell phone before

he pulled the gun on Mr. Moore after leaving Walmart. Saul told Ms. Maho to

yell for Mr. Long Pumpkin and Mr. Crowe when they arrived at the Ramkota.

Mr. Long Pumpkin and Mr. Crowe were present and ready to fight when the van

pulled up at the Ramkota. Mr. Moore was unable to regain control of his van at

the Ramkota because of Mr. Long Pumpkin’s assault. Because Mr. Long

Pumpkin aided the carjacking, he aided the entire § 924(c) offense, including the

gun use.13

      Mr. Long Pumpkin argues “[t]he sole issue” in Rosemond was “whether an

un-armed defendant must know in advance that his cohorts would be armed”

and that it “does not address whether [he] knowingly acted in some way to cause,

encourage, or aid in the discharge of the firearm.” (Docket 284 at pp. 9-10).


      12Mr. Long Pumpkin asserts he did not cause serious bodily injury to Mr.
Moore, see infra Section III.C, but does not otherwise contest his conviction of the
carjacking offense.
      13Mr.   Long Pumpkin attacks Mr. Moore’s, Ms. Maho’s and Ms. High Pipe’s
credibility, pointing to their criminal histories, drug use and conflicting
testimony. (Docket 280 at pp. 4-6, 11, 15-16). None of Mr. Long Pumpkin’s
credibility arguments convince the court a miscarriage of justice occurred. The
court found these witnesses reasonably credible. Their accounts were generally
consistent internally, with each others’ testimony and with the physical
evidence. The inconsistencies Mr. Long Pumpkin highlights are minor and, in
the court’s view, are attributable to memory lapses or fear of testifying against
the defendants.
                                          21
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 22 of 41 PageID #: 2357




This is simply incorrect. While, as discussed below, the Court had much to say

on the intent element of an aiding and abetting § 924(c) offense in Rosemond, it

also explicitly held proof of participation in the predicate offense establishes the

affirmative act element. Here, then, the government did not have to prove Mr.

Long Pumpkin affirmatively acted with respect to the firearm use. Proving he

facilitated the predicate carjacking was enough. The jury’s finding that Mr.

Long Pumpkin acted to aid and abet the § 924(c) offense was not a miscarriage of

justice.14

      Mr. Long Pumpkin also challenges the sufficiency of the evidence as to the

intent element. (Dockets 224 at pp. 5-6 & 280 at pp. 26-29). Unlike the

affirmative act element—where the government can prove facilitating either the

predicate offense or the gun use—the intent element “go[es] to the specific and

entire crime charged—so here, to the full scope (predicate crime plus gun use) of

§ 924(c).” Rosemond, 572 U.S. at 76. “An active participant in a [crime of

violence] has the intent needed to aid and abet a § 924(c) violation when he

knows that one of his confederates will carry a gun.” Id. at 77. But a

      14Mr.Long Pumpkin accuses the government of “mak[ing] blatant
mis-statements of the facts” when it stated in closing arguments that he aided
and abetted the discharge of the firearm by beating Mr. Moore while he was on
the ground at Nike Road. (Docket 280 at pp. 14-16). He suggests the
government committed prosecutorial misconduct. Id. at p. 14 n.7. As Mr.
Long Pumpkin does not legally develop a misconduct argument, the court finds it
waived. In any event, trial testimony supports the government’s statement.
Ms. High Pipe specifically testified that Mr. Crowe and Mr. Long Pumpkin
assaulted Mr. Moore while he was on the ground at Nike Road. (Docket 270 at
p. 105). Mr. Long Pumpkin disagrees with Ms. High Pipe’s testimony, see
Docket 280 at p. 17, but government counsel was entitled to use it in her closing
argument.
                                         22
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 23 of 41 PageID #: 2358




“defendant’s knowledge of a firearm must be advance knowledge—or otherwise

said, knowledge that enables him to . . . . withdraw from the enterprise[.]” Id. at

78.

      Of course, if a defendant continues to participate in a crime after a
      gun was displayed or used by a confederate, the jury can
      permissibly infer from his failure to object or withdraw that he had
      such knowledge. In any criminal case, after all, the factfinder can
      draw inferences about a defendant's intent based on all the facts
      and circumstances of a crime’s commission.

Id. at 78 n.9.

      There was ample evidence permitting the jury to infer Mr. Long Pumpkin’s

intent to aid and abet the predicate offense and gun use. Most notably, Mr.

Moore testified that Saul was pointing a gun at him while Mr. Long Pumpkin was

choking him out at the Ramkota. Mr. Long Pumpkin nevertheless continued to

participate in the offense. This is the exact type of evidence sufficient to show

intent under Rosemond. Id.

      Mr. Long Pumpkin’s successful attempt to dissuade the Crowe brothers

from killing Mr. Moore at Nike Road also shows intent. It indicates he was

aware of the danger posed by their gun use. Furthermore, Mr. Long Pumpkin

told Mr. Wiseley after the offense that “we smashed that dude and took his

ride[,]” demonstrating shared intent. (Docket 268 at p. 125) (emphasis added).

Finally, as noted above, there was evidence that Mr. Long Pumpkin, Saul and Mr.

Crowe coordinated the assault before it began. The jury reasonably could have

inferred from that evidence that Mr. Long Pumpkin was aware the Crowe

brothers were carrying guns.
                                        23
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 24 of 41 PageID #: 2359




      Mr. Long Pumpkin argues he “did not provide either weapon, . . .

encourage or facilitate their use, . . . assist directly or indirectly in their

discharges, and . . . did not use either as an instrument of assault.” (Docket

280 at p. 26). But the government did not have to prove Mr. Long Pumpkin took

any of those specific affirmative acts to show his intent. The court further

rejects Mr. Long Pumpkin’s assertion that the jury’s intent finding was

necessarily based “on mere speculation” because “[t]he trial record does not

present a single fact from which one can find or rationally infer that [he]

specifically intended to use a firearm.” Id. at p. 27. The evidence outlined

above was sufficient for the jury to draw inferences about Mr. Long Pumpkin’s

intent without speculation. No miscarriage of justice occurred.

      Mr. Long Pumpkin’s motion for a new trial on Count II on these bases is

denied.

      B.     Aiding and abetting instruction

      Mr. Long Pumpkin challenged the court’s aiding and abetting jury

instruction for the first time in his reply brief. (Docket 284 at pp. 8-10).

“[A]rguments raised in reply briefs often are not considered because the opposing

party lack[s] an opportunity to respond.” Quality Wood Designs, Inc. v.

Ex-Factory Inc., Civ. 13-4101, 2014 WL 12740768 at *2 (D.S.D. Apr. 10, 2014).

In addition, the court rejected this very argument during trial, at which time Mr.

Long Pumpkin chose not to join Mr. Crowe’s objection to the instruction.

(Docket 266 at pp. 26-27). However, this significant question deserves a more

                                          24
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 25 of 41 PageID #: 2360




thorough legal analysis than the court was able to provide on the record at trial.

The court exercises its discretion to consider Mr. Long Pumpkin’s argument and

rejects it.

       Mr. Long Pumpkin’s challenge originates in Rosemond. Rosemond

required the government to prove an aider and abettor acquired knowledge a

firearm would be used in a § 924(c) offense “at a time the accomplice can do

something with it—most notably, opt to walk away.” Rosemond 572 U.S. at 78.

The Court rejected the government’s argument that liability attaches “whenever

the accomplice, having learned of the firearm, continues any act of assisting the

[crime of violence].” Id. at 80. It held such a rule could penalize a defendant

operating without the intent to further an armed crime of violence. Id. at 80-81.

The factual question for the jury is thus “when [the defendant] obtained the

requisite knowledge” that his confederate had a gun. Id. at 82 (emphasis in

original). If a defendant “first learn[s] of the gun when it was fired and he t[akes]

no further action to advance the crime[,]” he does not have the necessary intent

for an aiding and abetting conviction. Id.

       The court instructed the jury in accordance with these principles. It

charged:

       For you to find a defendant aided and abetted the offenses charged
       in Counts I and II of the indictment . . . , the government must prove
       beyond a reasonable doubt, before or at the time the offense was
       committed, that the defendant:

              1.   Knew that the offense was being committed or going to
                   be committed;

                                         25
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 26 of 41 PageID #: 2361




             2.   Had enough advance knowledge of the extent and
                  character of the offense that they were able to walk
                  away from the offense before all elements of the offense
                  was [sic.] complete[.]

(Docket 224 at p. 8). This instruction required the jury to find Mr. Long

Pumpkin knew the § 924(c) offense—the gun use—was going to be committed at

a time at which he could have walked away. In other words, the jury had to find

Mr. Long Pumpkin had advance knowledge of the gun in order to convict him.

      Mr. Long Pumpkin argues the court should have instructed he “had to

know in advance that one of his cohorts would be armed.” (Docket 284 at p. 9).

The court did just that, albeit in different language than Mr. Long Pumpkin

evidently preferred. See United States v. Waits, 919 F.3d 1090, 1093 (8th Cir.

2019) (“A district court need not adopt a defendant’s proposed instruction if

other instructions given to the jury adequately cover the substance of the

requested instruction.”). Had the court been instructing solely on a § 924(c)

aiding and abetting offense, perhaps Mr. Long Pumpkin’s argument would have

had weight.15 But the aiding and abetting instruction covered the carjacking

count as well as the § 924(c) count. As the court explained during the

instruction settlement conference, repeating the aiding and abetting instruction

      15On  the other hand, Mr. Long Pumpkin’s argument raises another issue
of jury confusion. Rosemond acknowledged a jury could infer advance
knowledge when “a defendant continues to participate in a crime after a gun was
displayed or used by a confederate[.]” 572 U.S. at 78 n.9. Mr. Long Pumpkin’s
proposed instruction could have misled a jury into believing such an inference is
impermissible. See United States v. Daniel, 887 F.3d 350, 359-60 (8th Cir.
2018) (approving aiding and abetting instruction explicitly permitting jury to
infer advance knowledge from failure to withdraw from offense).

                                       26
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 27 of 41 PageID #: 2362




separately for Counts I and II with differing elements would have been

“unnecessarily burdensome and difficult for the jury[.]” (Docket 266 at p. 26).

The court instead opted to give “one consolidated, accurate instruction on aiding

and abetting[.]” Id. at pp. 26-27.

      The court finds no error in the aiding and abetting jury instruction. Mr.

Long Pumpkin’s motion for a new trial on Count II is denied.

      C.      Serious bodily injury

      Mr. Long Pumpkin’s final argument pertains to his conviction on Count I,

carjacking resulting in serious bodily injury. He contends Mr. Moore was not

seriously injured.16 (Docket 280 at pp. 18-21). The court disagrees.

      Through a statutory cross-reference, see 18 U.S.C. § 2119(2), serious

bodily injury is defined as bodily injury involving “a substantial risk of death;

extreme physical pain; protracted and obvious disfigurement; or protracted loss

or impairment of the function of a bodily member, organ, or mental faculty[.]”

18 U.S.C. § 1365(h)(3). “Whether an injury is serious presents a question of fact

for the jury.” United States v. Morrison, 332 F.3d 530, 533 (8th Cir. 2003)

(quoting United States v. Two Eagle, 318 F.3d 785, 791 (8th Cir. 2003)). “In

assessing whether the injury meets the definition of ‘serious bodily injury,’ the

jury is to apply their common understanding of that term.” Two Eagle, 318 F.3d

at 791 (citation omitted).

      16The  government presents argument supporting the jury’s verdict on the
intent to cause serious bodily injury element of the carjacking offense. (Docket
283 at pp. 19-22). As Mr. Long Pumpkin does not challenge that element, the
court need not consider the issue.
                                        27
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 28 of 41 PageID #: 2363




      The parties primarily debate whether Mr. Moore’s physical injuries—his

broken nose, bruised face and eye bleeding—constitute serious bodily injury.

(Dockets 280 at pp. 18-21, 283 at pp. 23-29 & 284 at pp. 5-8). As the court

stated during the Rule 29 hearing, that is “a close question[.]” (Docket 270 at

p. 139). However, the court need not decide it. As the government points out,

the evidence at trial, unchallenged by the defense, established that Mr. Long

Pumpkin repeatedly strangled Mr. Moore into unconsciousness at the Ramkota

and on the trip to Nike Road. (Docket 283 at pp. 26-27). The court finds the

strangulation presented a substantial risk of death.

      The Eighth Circuit has upheld a finding that “strang[ulation] to the point of

unconsciousness” creates a substantial risk of death.17 United States v.

Bryant, 913 F.3d 783, 787 (8th Cir. 2019). In Bryant, the district court applied

a Guidelines sentencing enhancement for “life-threatening injury” when the

defendant strangled the victim into unconsciousness. Id. The definition of

life-threatening injury under the Guidelines is quite similar to the statutory

definition governing this case. See U.S.S.G. § 1B1.1 cmt. n.1(K) (“ ‘Permanent

or life-threatening bodily injury’ means injury involving a substantial risk of

      17Other   appellate courts have found, in unpublished opinions, that
strangulation constitutes serious bodily injury. United States v. Lieba, 730 F.
App’x. 480, 482 (9th Cir. 2018) (strangulation “is an injury causing ‘a substantial
risk of death[,]’ ” based on medical testimony, for assault resulting in serious
bodily injury conviction); United States v. Jimenez, 649 F. App’x. 602, 604 (9th
Cir. 2016) (strangulation “was life-threatening[,]” based on medical and victim
testimony, for Guidelines enhancement); United States v. Mitchell, 420 F. App’x.
920, 922 (11th Cir. 2011) (“[S]trangling a person into unconsciousness involves a
substantial risk of death[,]” based on medical and victim testimony, for assault
resulting in serious bodily injury conviction).
                                         28
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 29 of 41 PageID #: 2364




death; loss or substantial impairment of the function of a bodily member, organ,

or mental faculty that is likely to be permanent; or an obvious disfigurement that

is likely to be permanent.”) (emphasis added). Relying on medical testimony,

the Eighth Circuit concluded the victim “faced a substantial risk of death when

she lost consciousness.” Bryant, 913 F.3d at 787.

      The government presented no medical evidence at trial that strangulation

can be life threatening. This omission distinguishes the present case from the

authority cited above; in each of those cases, the government relied on medical

testimony to establish the dangerousness of strangulation. Here, medical

testimony would also have provided a stronger basis for the jury’s verdict.

However, it was not legally necessary in the sense that the evidence does not

weigh heavily against the verdict in the absence of expert testimony. Whether

Mr. Long Pumpkin’s repeated strangulation of Mr. Moore into unconsciousness

presented a substantial risk of death was a question within a layperson’s ability

to answer, “apply[ing] their common understanding[.]” Two Eagle, 318 F.3d at

791 (citation omitted). It takes no specialized training to infer that

strangulation can kill. The court concludes the jury could reasonably have

found Mr. Long Pumpkin inflicted injury resulting in a substantial risk of death

on Mr. Moore. No miscarriage of justice occurred.

      The court denies Mr. Long Pumpkin’s motion for a new trial on Count I.




                                        29
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 30 of 41 PageID #: 2365




IV.   Crowe’s Motion

      Mr. Crowe makes four arguments in support of his motion for a new trial.

He contends:

      1.    The court violated his right to confront the witnesses against
            him by limiting cross-examination of Ms. High Pipe and Ms.
            Maho. (Dockets 246 at pp. 3-10 & 282 at pp. 4-14).

      2.    The evidence was insufficient to show Mr. Crowe took Mr.
            Moore’s van or aided and abetted Saul in taking the van.
            (Dockets 246 at pp. 11-12 & 282 at pp. 15-16).

      3.    The evidence was insufficient to show Mr. Crowe discharged a
            firearm or aided and abetted another in discharging a firearm.
            (Dockets 246 at p. 12 & 282 at pp. 17-18).

      4.    Mr. Moore did not suffer serious bodily injury. (Docket 282
            at pp. 18-20).

The court rejects each argument in turn.

      A.    Confrontation

      Mr. Crowe’s primary argument in favor of a new trial relates to the court’s

cross-examination limitations. The court excluded examination of Ms. Maho’s

and Ms. High Pipe’s drug use during and after the offenses. Mr. Crowe asserts

the witnesses’ testimony “was the only evidence in the record arguably sufficient

to support a conviction on Counts I and II.” (Docket 282 at p. 11). Accordingly,

he argues forbidding him from impeaching the witnesses with their drug use

violated his Sixth Amendment right of confrontation.

      “The Sixth Amendment recognizes the right of defendants to confront

witnesses in criminal proceedings.” United States v. Arias, 936 F.3d 793, 798

(8th Cir. 2019). “The primary purpose of this right is to guarantee the

                                       30
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 31 of 41 PageID #: 2366




opportunity for effective cross-examination, particularly with respect to a

witness’s potential bias. The right to cross-examination, however, is not

without limitation.” United States v. Clay, 883 F.3d 1056, 1061 (8th Cir. 2018)

(internal quotation omitted). “[T]he right to cross-examination ‘may, in

appropriate cases, bow to accommodate other legitimate interests in the criminal

trial process.’ ” United States v. Walker, 917 F.3d 1004, 1012 (8th Cir. 2019)

(Kelly, J. concurring) (quoting Michigan v. Lucas, 500 U.S. 145, 149 (1991)).

      One such legitimate interest is a witness’s Fifth Amendment right against

self-incrimination. United States v. Rubin, 836 F.2d 1096, 1100 (8th Cir. 1988)

(citing Davis v. Alaska, 415 U.S. 308, 320 (1974)).

      When a conflict of rights arises between a witness’ fifth amendment
      privilege against self-incrimination and the defendant’s sixth
      amendment right to confrontation, a balance must be struck. If the
      subject upon which the witness refuses to testify relates to matters
      elicited by the government on direct examination and the
      defendant’s counsel is prejudicially impaired in his ability to assail
      the truthfulness of the direct testimony, the court should strike at
      least the relevant portion of the testimony. On the other hand, if the
      witness’ invocation of the privilege prevents the defendant’s inquiry
      into merely collateral matters, such as credibility, the defendant has
      suffered no prejudice and the witness’ other testimony need not be
      stricken. This balancing includes the effectiveness of the
      cross-examination as a whole. Thus, if the defendant has available
      effective alternative means of exploring relevant matters on
      cross-examination, sixth amendment rights remain intact.

United States v. Singer, 785 F.2d 228, 242 (8th Cir. 1986) (internal citations

omitted), cert. denied, 479 U.S. 883 (1986).   “In balancing these interests, the

court must consider the significance of the witness’ testimony and the prejudice

to the defendant. Prejudice has generally been found only in those instances in

                                       31
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 32 of 41 PageID #: 2367




which the defendant is precluded from inquiring into substantive matters about

which the witness testified on direct examination.” Rubin, 836 F.2d at 1100.

      “The Confrontation Clause guarantees an opportunity for effective

cross-examination, not cross-examination that is effective in whatever way, and

to whatever extent, the defense might wish.” Arias, 936 F.3d at 799 (internal

quotation omitted) (emphasis in original). “A critical factor in determining

whether a defendant’s right of confrontation has been violated is whether the

defendant had other ways to obtain the effect that the excluded examination

would have allegedly established.” Walker, 917 F.3d at 1010 (internal quotation

omitted).

      Under these principles, the court finds Mr. Crowe’s right to confront Ms.

Maho and Ms. High Pipe was not violated. Their testimony was undoubtedly

crucial to the government’s case, but it was not the sole evidence supporting the

jury’s verdict.18 Mr. Moore’s testimony was perhaps more important and he was

cross-examined regarding his drug use before, during and after the carjacking.

Moreover, in Singer and Rubin, the Eighth Circuit held prejudice results from


      18Ms.  High Pipe’s and Ms. Maho’s most important contribution to the case
against Mr. Crowe on Counts I and II was their testimony placing him at the
Ramkota and Nike Road. But even without this testimony, Mr. Moore’s fear of
testifying, Ms. Battista’s testimony that Mr. Crowe was present during the
October 24 car chase with the gun used to shoot the shell casings found at Nike
Road, the fact Saul and Mr. Crowe are brothers, and the indicia of premeditation,
in combination, could have led the jury to infer that Mr. Crowe was the third
assailant. To be sure, that case would have been far shakier than the case the
jury did receive. But Mr. Crowe significantly underestimates the evidence
against him by arguing he could not have been convicted without Ms. High Pipe’s
and Ms. Maho’s testimony.
                                        32
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 33 of 41 PageID #: 2368




limiting cross-examination to protect a witness’s Fifth Amendment privilege with

respect to substantive matters raised on direct examination. In Singer, the

Circuit relegated cross-examination aimed at a witness’s credibility to a category

of “merely collateral matters” which cause “no prejudice[.]” 785 F.2d at 242.

As the excluded cross-examination went only to the witnesses’ credibility, a

finding that its exclusion violated Mr. Crowe’s right to confrontation would

contravene Singer.

      Nor is the court otherwise convinced that the excluded testimony was of

such importance as to demonstrate a Confrontation Clause violation. The court

must consider “the significance of the witness’ testimony[.]” Rubin, 836 F.2d at

1100. While “[p]rior drug abuse may be relevant when the witness’s memory” is

at issue, it “has no automatic effect on the credibility of a witness.” United

States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010) (emphasis added). The court

cannot assume the drug testimony would have swayed the jury. Moreover, the

jury was informed that Mr. Moore abused methamphetamine before, during and

after the carjacking. Jurors nevertheless believed his testimony. The court

doubts evidence of Ms. Maho’s and Ms. High Pipe’s drug use would have changed

the verdict. The relative insignificance of the excluded testimony weighs against

a finding of violation.

      Even assuming the excluded testimony was indeed crucial, Mr. Crowe had

other methods to inform the jury that Ms. Maho and Ms. High Pipe abused drugs

without implicating anybody’s Fifth Amendment privileges. Ms. Maho, Ms. High

                                       33
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 34 of 41 PageID #: 2369




Pipe and Mr. Moore were all close friends. Mr. Crowe could have asked any one

of them about the others’ drug habits and obtained the testimony he sought.19

The court specifically approved this approach, but Mr. Crowe refused to use it.

He did not explain his choice at trial or in his briefing on the pending motion. As

he did not take advantage of the impeachment opportunity available to him, it is

difficult to conclude his right to confrontation was violated. This “critical factor”

weighs heavily against Mr. Crowe. Walker, 917 F.3d at 1010 (internal quotation

omitted).

      Finally, as the government argues, Mr. Crowe had other methods to

impeach the witnesses. Ms. Maho and Ms. High Pipe each had significant

criminal histories, including lying to law enforcement, which Mr. Crowe did not

emphasize. Nor did he pursue other theories of bias, such as questioning the

witnesses about their relationships with each other or with the defendants. In

addition, Ms. High Pipe significantly changed her story during on direct

examination.20 Mr. Crowe did not highlight this discrepancy. While the

method and extent of impeachment is left to defense counsel’s sound

discretion—and the court does not doubt Mr. Crowe’s assertion that impeaching

the witnesses with their drug use was his “strongest argument[,]” see Docket 282


      19Mr. Crowe does not argue the witnesses were unaware of each other’s
drug use. In fact, evidence—available to the court and the parties, but not the
jury—that each of the witnesses were using methamphetamine during the
evening of the carjacking strongly suggests they used drugs together on that
occasion and perhaps others.
      20Ms.  High Pipe first stated she did not directly see any assault at Nike
Road. But after reviewing a report of her interview with law enforcement, she
testified she saw Mr. Crowe and Mr. Long Pumpkin assault Mr. Moore.
                                         34
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 35 of 41 PageID #: 2370




at p. 12—Mr. Crowe does not have a right to cross-examination to whatever

extent he thinks necessary. Arias, 936 F.3d at 799 (internal quotation omitted).

The other opportunities Mr. Crowe had to impeach the witnesses also weighs

against him.

      In short, this is not a case where Mr. Crowe had no opportunity to confront

the witnesses against him as to the veracity of their testimony. However, Mr.

Crowe labors mightily to distinguish the Singer line of cases. (Docket 282 at

pp. 8-14). He asserts Singer and its progeny concerned factual situations

where, even without the excluded cross-examination, sufficient evidence

remained to support the convictions. Id. at pp. 8-10. He further contends the

court’s mid-trial balancing turned out to be erroneous because Ms. High Pipe’s

and Ms. Maho’s testimony was more crucial to the government’s case than was

apparent at the time. Id. at pp. 10-14. These arguments are not persuasive.

      Ms. High Pipe and Ms. Maho were not the only witnesses against Mr.

Crowe. As noted above, Mr. Moore was also a crucial witness. Ms. High Pipe

and Ms. Maho, at least with respect to the carjacking, gave testimony which

largely corroborated Mr. Moore’s account. The court need not determine

whether Mr. Moore’s testimony, standing alone, would support the convictions,

but it is clear Mr. Crowe’s claim that Ms. High Pipe’s and Ms. Maho’s credibility

“was the only issue in the trial” is simply untrue. Id. at p. 10. The court finds

no reason to factually distinguish this case from Singer. In addition, the Eighth

Circuit did not limit its analysis in Singer or the other cases to the individual



                                        35
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 36 of 41 PageID #: 2371




facts of each case. The Circuit instead set out a generally applicable balancing

test that has not since been cabined. That test is binding on this court.

      As for Mr. Crowe’s second argument, the court does not question that a

new trial could be an appropriate remedy where excluded cross-examination

may have had a significant impact on the verdict. The Singer test suggests as

much—a court may not be able to properly gauge the impact of excluded

testimony until the trial evidence is fully presented. But this is not that case.

Here, Mr. Crowe had “available effective alternative means of exploring relevant

matters on cross-examination[.]” Singer, 785 F.2d at 242. The results of the

court’s mid-trial balancing test are unchanged.

      Mr. Crowe was not deprived of his Sixth Amendment right to

cross-examine Ms. Maho and Ms. High Pipe. His motion for a new trial on this

basis is denied.

      B.      Taking of the van


      Mr. Crowe next argues “there were no facts in the record to support a fair

inference that [he] took, attempted to take, or aided and abetted another person

in taking [Mr.] Moore’s van” as required for a conviction on Count I.21 (Docket

282 at p. 16). He asserts the only trial evidence indicating his connection to the

carjacking is Ms. Maho’s testimony that he “ran to the front door” of Mr. Moore’s

van at the Ramkota. Id. at p. 15. The court disagrees.

      21Mr. Crowe does not reurge his theory that the carjacking was a singular
event that was completed before he became involved. (Docket 282 at p. 15 n.2).
That theory was rejected at trial and is preserved for appellate review. (Dockets
220-22 & 272 at pp. 4-16). The court need not revisit this debate to resolve Mr.
Crowe’s motion.

                                       36
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 37 of 41 PageID #: 2372




      The government proceeded against Mr. Crowe as an aider and abettor on

Count I. “For a person to be convicted as an aider and abettor he must have

‘facilitated any part—even though not every part—of a criminal venture.’ ”

Daniel, 887 F.3d at 356 (quoting Rosemond, 572 U.S. at 72). The government

was not required, as Mr. Crowe suggests, to prove he took the van, or even

directly assisted in its taking. The affirmative act element in an aiding and

abetting prosecution only requires proof that “the defendant sought by his

actions to make [the offense] succeed.” United States v. Knight, 800 F.3d 491,

506 (8th Cir. 2015). The trial evidence more than meets this standard.

      There was evidence showing the carjacking was planned. Ms. High Pipe

observed Saul communicating with someone before he took control of the van.

At the Ramkota, Saul told Ms. Maho to yell for Mr. Crowe and Mr. Long Pumpkin,

who were at the hotel ready to fight. Mr. Crowe ran to the driver’s side of the

vehicle. Mr. Moore testified a third assailant—whom the jury could easily have

inferred was Mr. Crowe—punched him at the Ramkota while Mr. Long Pumpkin

as choking him out.22 He was unable to flee the Ramkota and was taken by




      22Mr.   Crowe objects to the inference that he was the third assailant.
(Docket 288 at pp. 2-3). The inference was clearly supported by trial evidence.
Ms. High Pipe and Ms. Maho both testified that Mr. Crowe was present at the
Ramkota. (Ms. Maho also testified that Saul told her to call for Mr. Crowe
specifically.) Ms. High Pipe placed Mr. Crowe at Nike Road and testified he
assaulted Mr. Moore there. At trial, Mr. Moore’s demeanor and body language
suggested he was afraid to testify against Mr. Crowe. The jury could have found
beyond a reasonable doubt that Mr. Crowe was the third assailant at the
Ramkota and Nike Road.

                                       37
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 38 of 41 PageID #: 2373




force to Nike Road, where, according to Ms. High Pipe, Mr. Crowe assaulted him

further.23

      The jury could have concluded from this evidence that Mr. Crowe acted to

help the carjacking succeed. His assault of Mr. Moore at the Ramkota, in

concert with Mr. Long Pumpkin’s assault, prevented him from fleeing. In

addition, the evidence strongly suggests premeditation—it is unlikely that Mr.

Crowe just happened to be at the Ramkota, ready for a fight at a moment’s

notice, when his brother pulled up with a random victim held at gunpoint. The

jury could have inferred that Saul carjacked Mr. Moore in part because he knew

Mr. Crowe and Mr. Long Pumpkin were at the Ramkota, ready to aid in the

assault.

      Mr. Crowe’s conviction on Count I was not a miscarriage of justice. Mr.

Crowe’s motion for a new trial on this basis is denied.

      C.       Discharge of the firearm

      Mr. Crowe asserts there is no evidence showing he aided and abetted the

discharge of the firearm at Nike Road. (Dockets 246 at p. 12 & 282 at

pp. 17-18). The court does not know whether the jury found Mr. Crowe acted as

a principal by discharging a firearm at Nike Road or concluded he aided and




      23Like Mr. Long Pumpkin, see supra Section III.A, Mr. Crowe asserts Ms.
High Pipe’s testimony is not credible. (Docket 288 at p. 6). The court found
Ms. High Pipe reasonably credible. Relying on her testimony creates no
miscarriage of justice.
                                       38
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 39 of 41 PageID #: 2374




abetted another in the § 924(c) offense.24 The court found above that Mr. Crowe

facilitated the carjacking. See supra Section IV.B. Mr. Crowe’s conviction on

Count II is not a miscarriage of justice because, under Rosemond, he aided and

abetted the entire § 924(c) offense by affirmatively acting to facilitate the

predicate carjacking. Rosemond, 572 U.S. at 74-75. Alternatively, the court

finds the trial evidence supports the theory that Mr. Crowe fired his gun at Nike

Road. A conviction based on this theory would likewise not be a miscarriage of

justice.

      Ms. High Pipe testified she saw Mr. Crowe with a silver Smith & Wesson

.45 caliber handgun at Nike Road. Mr. Moore testified that the third assailant

had a silver gun at Nike Road.25 He also testified shots were fired. Law

enforcement later found .45 caliber shell casings at Nike Road. A silver Smith &

Wesson .45 caliber handgun was recovered from the vehicle Mr. Crowe was

driving on October 24. Ms. Battista testified Mr. Crowe was handling the silver

gun in the vehicle. Ms. High Pipe testified the silver gun belonged to Mr. Crowe.

Forensic testing concluded the silver gun fired the .45 caliber shell casings

recovered at Nike Road.

      No speculation is required to conclude Mr. Crowe fired a gun at Nike Road.

The government’s evidence connects Mr. Crowe to a gun that fired shots at Nike

      24As discussed above, see supra Section III.A, the government was not
required to prove Mr. Crowe specifically facilitated the firearm use or discharge.
      25Mr. Crowe argues Mr. Moore testified Saul was holding a silver handgun.
(Docket 288 at p. 3). This is true, but he also testified the third assailant had a
silver gun. (Docket 268 at pp. 64, 82-83).
                                       39
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 40 of 41 PageID #: 2375




Road during the assault of Mr. Moore. The inference he fired the gun is not only

permissible, but obvious. Mr. Crowe nevertheless asserts “no witness was able

to testify who may have fired th[e] gun or if had been fired at Nike Road on

October 13th or on some other occasion.” (Docket 282 at p. 3). “[A]though the

evidence must be consistent with guilt, it need not be inconsistent with every

other reasonable hypothesis.” United States v. Seals, 915 F.3d 1203, 1206 (8th

Cir. 2019) (quoting Klein v. United States, 728 F.2d 1074, 1075 (8th Cir. 1984)).

The government did not have to disprove all other reasonable explanations for

the evidence it presented. The jury could have found Mr. Crowe fired the silver

gun at Nike Road in the midst of the assault on Mr. Moore.

      Mr. Crowe’s conviction on Count II was not a miscarriage of justice. The

motion for a new trial on this basis is denied.

      D.    Serious bodily injury

      Mr. Crowe, like Mr. Long Pumpkin, argues the injuries Mr. Moore

sustained were not serious. (Docket 282 at pp. 18-20). Unlike Mr. Long

Pumpkin, Mr. Crowe responded to the government’s strangulation argument in

his reply brief. (Docket 288 at pp. 8-9). Mr. Crowe attempts to distinguish

Bryant from the present case, arguing that the victim there suffered “petechial

hemorrhages” and “external bruising and swelling,” while Mr. Moore “reported no

neck pain and did not exhibit any external bruising and swelling in his neck[.]”

Id. (quoting Bryant, 913 F.3d at 787). He also notes the government failed to

offer medical testimony that strangulation presented a risk of death. Id. at p. 9.

                                        40
Case 5:18-cr-50010-JLV Document 289 Filed 06/22/20 Page 41 of 41 PageID #: 2376




      The government was not required to produce physical evidence that Mr.

Moore suffered serious bodily injury. “A victim’s testimony alone is sufficient to

persuade a reasonable jury of the defendant’s guilt beyond a reasonable doubt.”

United States v. Goodale, 738 F.3d 917, 923-24 (8th Cir. 2013) (internal

quotation and alteration omitted). And, as discussed above, the jury did not

need medical testimony to find beyond a reasonable doubt that Mr. Moore was

subjected to a substantial risk of death when he was repeatedly strangled into

unconsciousness. See supra Section III.C.

      Mr. Crowe’s motion for a new trial on Count I on this basis is denied.

                                    ORDER

      For the reasons given above, it is

      ORDERED that Ranson Long Pumpkin’s motion for a new trial (Docket

244) is denied.

      IT IS FURTHER ORDERED that Moses Crowe’s motion for a new trial

(Docket 245) is denied.

      IT IS FURTHER ORDERED that sentencing scheduling orders for each

defendant shall issue.

      Dated June 22, 2020.

                               BY THE COURT:

                               /s/ Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE



                                       41
